Exhibit 10.31b
Officer
French Sub-Plan
UGI CORPORATION
AMENDED AND RESTATED 2004 OMNIBUS EQUITY COMPENSATION PLAN
SUB-PLAN FOR FRENCH EMPLOYEES AND CORPORATE OFFICERS
PERFORMANCE UNIT GRANT LETTER
This PERFORMANCE UNIT GRANT, dated January 1, 2010 (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to  _____  (the “Participant”).
RECITALS
The UGI Corporation Amended and Restated 2004 Omnibus Equity Compensation Plan
(the “Plan”) provides for the grant of performance units (“Performance Units”)
with respect to shares of common stock of UGI (“Shares”). The Sub-Plan for
French Employees and Corporate Officers (the “Sub-Plan”) sets forth the terms
and conditions applicable to the Performance Units granted under Section 9 of
the Plan to employees and corporate officers who are, or may become, liable to
taxation on compensation in France. The Board of Directors of UGI (the “Board”)
has decided to grant Performance Units to the Participant under the Sub-Plan.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1. Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter, in the Plan and in the Sub-Plan, the Board hereby grants to
the Participant  _____  Performance Units. The number of Performance Units set
forth above is the maximum number of Shares that may be earned pursuant to this
award. The Performance Units are contingently awarded and will be earned (and
the corresponding ownership of Shares will be transferred to the Participant)
after the expiration of the Measurement Period (as defined below) if and to the
extent that the performance goals and other conditions of the Grant Letter are
met.
2. Performance Goals.
(a) The Participant shall earn the right to issuance of Shares corresponding to
the Performance Units after the expiration of the Measurement Period if the
performance goals described in subsection (b) below are met for the Measurement
Period, and if the Participant continues to be employed by, or provide service
to, the Company (as defined in the Plan) at least until the expiration of the
Measurement Period (except in the event of death, Disability or Retirement of
the Participant). The Measurement Period is the period beginning January 1, 2010
and ending December 31, 2012. The Measurement Period will correspond under
French law to the “période d’acquisition” as referred to under section
L.225-197-1 of the French Commercial Code.

 

 



--------------------------------------------------------------------------------



 



(b) The maximum number of Performance Units set forth in Section 1 hereof will
be payable if UGI’s Total Shareholder Return (TSR) equals the highest TSR of a
peer group for the Measurement Period. The peer group is the group of companies
that comprises the S&P Utilities Index as of the beginning of the Measurement
Period; provided that if a company is added to the S&P Utilities Index during
the Measurement Period, that company is not included in the TSR calculation. A
company that is included in the S&P Utilities Index at the beginning of the
Measurement Period will be removed from the TSR calculation only if the company
ceases to exist during the Measurement Period. The actual amount of the award of
Performance Units may be lower than the maximum award, or even zero, based on
UGI’s TSR percentile rank relative to the companies in the S&P Utilities Index,
as follows:

          UGI’s TSR Rank       (Percentile)   Percentage of Maximum Award Earned
 
 
       
Highest
    100 %
90th
    87.5 %
75th
    75.0 %
60th
    62.5 %
50th
    50.0 %
40th
    25.0 %
less than 40th
    0 %

The percentage of Performance Units earned will be interpolated between each of
the measuring points.
(c) TSR shall be calculated by UGI using the comparative returns methodology
used by Bloomberg L.P. or its successor at the time of the calculation. The
share price used for determining TSR at the beginning and the end of the
Measurement Period will be the average price for the 90-day period preceding the
beginning of the Measurement Period (i.e., the 90-day period ending on
December 31, 2009) and the 90-day period ending on the last day of the
Measurement Period (i.e., the 90-day period ending on December 31, 2012). The
TSR calculation gives effect to all dividends throughout the three-year
Measurement Period as if they had been reinvested.
(d) The percentage of the maximum award earned shall be based on UGI’s TSR rank
as described in clause (b) of this Section 2 and will determine the number of
Performance Units (and the number of Shares corresponding to the Performance
Units) acquired by the Participant.
(e) At the end of the Measurement Period, the Compensation and Management
Development Committee of the Board (the “Committee”) will determine whether and
to what extent the performance goals have been met and the number of Shares to
be issued with respect to the Performance Units. Except as described in
Section 3 below, the Participant must be employed by, or providing service to,
the Company on December 31, 2012 in order for the Participant to receive Shares
with respect to the Performance Units.

 

2



--------------------------------------------------------------------------------



 



3. Termination of Employment or Service.
(a) Except as described below, if the Participant’s employment or service with
the Company terminates on or before the end of the Measurement Period, the
Performance Units granted under this Grant Letter will be forfeited.
(b) If the Participant terminates employment or service on account of Retirement
(as defined in Section 8) or Disability (as defined in Section 8), the
Participant will earn a pro-rata portion of the Participant’s outstanding
Performance Units, if the performance goals and the requirements of this Grant
Letter are met. The prorated portion will be determined as the number of Shares
that would otherwise be issuable after the end of the Measurement Period, based
on achievement of the performance goals, multiplied by a fraction, the numerator
of which is the number of calendar years during the Measurement Period in which
the Participant has been employed by, or provided service to, the Company and
the denominator of which is three. For purposes of the proration calculation,
the calendar year in which the Participant’s termination of employment or
service on account of Retirement or Disability occurs will be counted as a full
year.
(c) In the event of termination of employment or service on account of
Retirement or Disability, the prorated number of Shares shall be issued after
the end of the Measurement Period, pursuant to Section 4 below.
(d) In the event of termination of employment or service on account of death,
the representative of the Participant’s estate may ask within six months of the
death to receive immediately the Shares issuable with respect to the Performance
Units granted to the Participant.
4. Payment with Respect to Performance Units. If the Committee determines that
the conditions to payment of the Performance Units have been met, the Company
shall issue to the Participant, between January 1, 2013 and March 15, 2013, the
number of Shares based on the achievement of the performance goals, up to the
maximum award specified in Section 1 above.
5. Standstill Period.
(a) After the Measurement Period has expired and during the Standstill Period
(as defined below), the Participant shall not sell, assign, transfer, pledge or
otherwise dispose of the Shares granted under the Performance Units.
(b) The Standstill Period is the two-year period beginning after the expiration
of the Measurement Period on the date of issuance of the Shares to the
Participant (and will correspond under French law to the “période d’obligation
de conservation” as referred to under section L.225-197-1 of the French
Commercial Code). However, the Standstill Period shall not be applicable to the
extent provided under French law in the event of death of the Participant or
disability of the Participant corresponding to the classification of the second
or third categories of Article L.341-4 of the French social security code.

 

3



--------------------------------------------------------------------------------



 



6. Transfer of Shares. Except as otherwise provided below and subject to the
Company’s insider trading policies, after the Measurement and Standstill Periods
have expired, the Participant shall have the right to transfer the Shares
without any limitations. However, Shares cannot be transferred (i) during the
ten trading days preceding and following the date on which the consolidated
accounts or annual accounts of the Company are published and (ii) during a
period (x) starting from the date on which the officers and directors of the
Company became aware of any information which, if published, could significantly
affect the Company’s market price and (y) ending at the close of the tenth
trading day following the publication of the information. In addition, ten
percent (10%) of the Shares cannot be transferred until the Participant’s
termination of employment or service.
7. Change of Control. If a Change of Control occurs, the Board may take such
action as it deems appropriate pursuant to the Plan and the Sub-Plan.
8. Definitions. For purposes of this Grant Letter, the following terms will have
the meanings set forth below:
(a) “Company” means UGI and its Subsidiaries (as defined in the Plan).
(b) “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(c) “Employed by, or provide service to, the Company” shall mean employment or
service as an employee or director of the Company.
(d) “Retirement” means termination of employment after attaining age 55 with ten
or more years of service with the Company.
9. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the Terms and Conditions established by the Board with respect to the Plan and
the Sub-Plan, all of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan and the Sub-Plan. The
grant of Performance Units and the issuance of Shares thereunder are subject to
interpretations, regulations and determinations concerning the Plan and the
Sub-Plan established from time to time by the Board in accordance with the
provisions of the Plan and the Sub-Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
Shares, (ii) changes in capitalization of the Company and (iii) other
requirements of applicable law. The Board shall have the authority to interpret
and construe the grant pursuant to the terms of the Plan and the Sub-Plan, and
its decisions shall be conclusive as to any questions arising hereunder.
10. No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and shall not interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time. The
right of the Company to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.

 

4



--------------------------------------------------------------------------------



 



11. No Shareholder Rights. During the Measurement Period, neither the
Participant, nor any person entitled to exercise the Participant’s rights in the
event of the Participant’s death, shall have any of the rights and privileges of
a shareholder with respect to the Shares related to the Performance Units,
unless and until certificates for Shares have been issued to the Participant or
successor.
12. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. If the Participant dies, the representative of the
Participant’s estate may ask to receive the Shares acquired by the Participant’s
estate within 6 months of the death. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.
13. Tax Considerations. Neither UGI Corporation nor any subsidiary shall be held
liable for the personal tax treatment of any Participant under this Grant.
14. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
15. Notice. Any notice to UGI provided for in this instrument shall be addressed
to UGI in care of the Corporate Secretary at UGI’s headquarters, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Company, or to such other address as the Participant
may designate to the Company in writing. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.
16. Authorization to Release Necessary Personal Information.
(a) The Participant hereby authorizes and directs the Participant’s employer to
collect, use and transfer in electronic or other form, any personal information
(the “Data”) regarding the Participant’s employment, the nature and amount of
the Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including, but not limited to, the Participant’s
name, home address, telephone number, date of birth, social security number (or
any other social or national identification number), salary, nationality, job
title, number of Shares held and the details of all options or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Data may be transferred to the Company, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any requisite transfer to a broker or other third party or with
whom Shares acquired under the Performance Units or cash from the sale of such
Shares may be deposited. The Participant acknowledges that recipients of the
Data may be located in different countries, and those countries may have data
privacy laws and protections different from those in the country of the
Participant’s residence. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company, or to any third
parties, is necessary for the Participant’s participation in the Plan. The
Participant understands that the Data will be held only as long as necessary to
implement, administer and manage the Participant’s participation in the Plan.
For all transfers, the Participant’s employer agrees and warrants that the
processing, including the transfer itself, of the Data will be carried out in
accordance with the French and European legal data protection regulation.

 

5



--------------------------------------------------------------------------------



 



(b) The Participant may at any time amend the Data and/or withdraw the consents
herein, by contacting the Participant’s local human resources representative in
writing. The Participant further acknowledges that withdrawal of consent may
affect the Participant’s ability to exercise or realize benefits from the grant
of Performance Units, and the Participant’s ability to participate in the Plan.
17. No Entitlement or Claims for Compensation.
(a) The grant of Performance Units under the Plan is made at the discretion of
the Board, and the Plan may be suspended or terminated by UGI at any time. The
grant of an award in one year or at one time does not in any way entitle the
Participant to a grant in the future. The Plan is wholly discretionary in nature
and is not to be considered part of the Participant’s normal or expected
compensation subject to severance, resignation, redundancy or similar
compensation. The value of the Performance Units is an extraordinary item of
compensation which is outside the scope of the Participant’s employment contract
(if any).
(b) The Participant shall have no rights to compensation or damages as a result
of the Participant’s cessation of employment for any reason whatsoever, whether
or not in breach of contract, insofar as those rights arise or may arise from
the Participant’s ceasing to have rights under this grant as a result of such
cessation or from the loss or diminution in value of such rights. If the
Participant did acquire any such rights, the Participant is deemed to have
waived them irrevocably by accepting the grant.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Date of Grant.

              Attest   UGI Corporation    
 
           
 
  By:        
 
Margaret M. Calabrese
     
 
Robert H. Knauss    
Corporate Secretary
      Vice President and General Counsel    

I hereby acknowledge receipt of the Plan, the Terms and Conditions and the
Sub-Plan incorporated herein. I accept the Performance Units described in this
Grant Letter, and I agree to be bound by the terms of the Plan, including the
Terms and Conditions, the Sub-Plan and this Grant Letter. I hereby further agree
that all the decisions and determinations of the Board shall be final and
binding on me and any other person having or claiming a right under this Grant.

     
 
Participant
   

 

7